Memorandum by the Court. Orders, entered November 21, 1966, denying defendant’s motion to dismiss the complaint on the ground that the action is barred by the Statute of Limitations, modified, on the law and the facts, to the exitent of requiring a separate and prior trial of the issue of the Statute of Limitations, and otherwise affirmed, with $50 costs and disbursements to respondents. ' ■
*838On this record we do not feel that appellant is entitled to judgment as a matter of law, nor can we say that it was an abuse of discretion to compel it to assert its claim as an affirmative defense.